           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 1 of 23




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Pa M.                                                               Civ. No. 20-741 (BRT)

                      Plaintiff,

v.                                                         MEMORANDUM
                                                          OPINION AND ORDER
Kilolo Kijakazi,
Acting Commissioner of SSA,

                      Defendant.


Stephanie Ann Christel, Esq., Charles J. Lloyd, Esq., and Paul A. Livgard, Esq., Livgard
& Lloyd PLLC, counsel for Plaintiff.

Linda H. Green, Social Security Administration, counsel for Defendant.


BECKY R. THORSON, United States Magistrate Judge.

        Pursuant to 42 U.S.C. § 405(g), Plaintiff seeks judicial review of the final

administrative decision of the Commissioner of Social Security (“the Commissioner”)

denying her application for Social Security disability insurance benefits. This matter is

before the Court on the parties’ cross-motions for summary judgment, in accordance with

D. Minn. LR 7.2(c)(1). (Doc. Nos. 21, 23.) For the reasons stated below, Plaintiff’s

motion is DENIED, and Defendant’s motion is GRANTED.

                                     BACKGROUND

        Plaintiff is originally from Laos. Plaintiff fled from Laos due to “unthinkable”

trauma during the Vietnam war. (Doc. No. 22, Pl. Mem. 4.) She escaped to Thailand and
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 2 of 23




eventually arrived in the United States. The records recite ongoing problems relating to

her traumatic experiences, including reports of “nightmares, bad dreams about war and

running and hiding from the Communist solders.” (See, e.g., Tr. 407.) 1 She has no formal

education and cannot read or write in any language. (Tr. 50, 104–05, 121–22, 256.)

       Sometime after arrival to the United States in 1989, she started working entry level

jobs. (Tr. 412.) She worked as a housekeeper for a hotel for fifteen years before leaving

this position due to increased pain resulting from reported falls on November 30, 2016.

(Tr. 54, 105, 213, 220, 257–58.) Plaintiff also previously worked as a janitor, tree cutter,

and factory/warehouse worker. (Tr. 114, 131, 258.) On July 25, 2017, Plaintiff filed

initial applications for disability insurance benefits and supplemental security income.

(Tr. 213.) In her application, Plaintiff alleged a disability onset date of November 30,

2016, due to physical impairments including back, knee, shoulder, and hip pain as well as

hyperlipidemia and arthritis. (Tr. 213, 257.) No mental impairments were alleged in the

initial application, but she filed a change in condition as of August 2017 to include major

depression, mood disorder, and PTSD. (Tr. 260, 292.) She asserts that her chronic pain

and subsequent mental illness made her unable to work and she has not worked in any

capacity since November 30, 2016. (Tr. 257.) Plaintiff also asserts an inability to

participate in daily activities. (Tr. 296.)




1
     Throughout this Order, the abbreviation “Tr.” is used to reference the
Administrative Record. (Doc. No. 20.)

                                              2
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 3 of 23




       An Administrative Law Judge (“ALJ”) held a hearing on Plaintiff’s application on

June 11, 2019. (Tr. 178.) In his decision dated July 3, 2019, the ALJ denied Plaintiff’s

application and concluded Plaintiff was not disabled within the meaning of the Social

Security Act (“SSA”), finding she could perform past relevant work (“PRW”). (Tr. 17,

35.) The ALJ proceeded through the five-step evaluation process provided in the Social

Security regulations. 2

       At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity during the period since her alleged onset date of November 30, 2016.

(Tr. 23.) At step two, the ALJ found that Plaintiff had the following severe impairments:

lower back pain secondary to facet arthropathy; bilateral knee patellofemoral syndrome;

major depressive disorder (“MDD”); anxiety disorder; Post Traumatic Stress Disorder

(“PTSD”); and personality disorder. (Tr. 23.) At step three, the ALJ determined that

Plaintiff’s impairments or combination of impairments did not meet the criteria of any

Social Security listed impairments. (Tr. 23.)




2
        At step one, the ALJ must determine whether the claimant is engaging in
substantial gainful activity. Step two requires the ALJ to determine whether the claimant
has a medically determinable impairment that is “severe” or a combination of
impairments that is “severe.” At step three, the ALJ determines whether the claimant’s
impairment or combination of impairments is of a severity to meet or medically equal the
criteria of a listed impairment. Before step four, the ALJ determines the claimant’s
residual functional capacity (“RFC”). At step four, the ALJ determines whether the
claimant has the RFC to perform the requirements of her past work. And at step five, the
ALJ determines whether the claimant can do any other work considering her RFC, age,
education, and work experience. See 20 C.F.R. § 404.1520(a)–(f).

                                                3
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 4 of 23




       Before reaching step four, the ALJ determined Plaintiff’s residual functional

capacity (“RFC”). 3 The ALJ found that Plaintiff had the RFC to perform light work with

the following additional limitations:

       The claimant can lift 20 pounds occasionally and 10 pounds frequently; sit
       6 hours out of an 8-hour day; stand and/or walk for 6 hours out of an 8-hour
       day; and push and pull as much as can lift and carry. In addition, the
       claimant is limited to occasional climbing of ramps and stairs; never
       climbing of ladders, ropes, or scaffolds; frequent balancing; occasional
       stooping; frequent kneeling, crouching and crawling; simple, routine and
       repetitive tasks but not at a production rate pace, such as that found in
       assembly-line work; brief, superficial and occasional interactions with
       supervisors, co-workers and the public; able to tolerate occasional changes
       in a routine work setting; and work instructions are visually demonstrated.

(Tr. 226–27.) At step four, the ALJ determined that Plaintiff was able to perform past

relevant work as a housekeeper as it does not require “the performance of work-related

activities precluded by the claimant’s residual functional capacity.” (Tr. 34.) Because the

ALJ concluded Plaintiff could perform past relevant work, the ALJ determined Plaintiff

not to be disabled, which concluded the analysis under the regulations. (Tr. 37.)




3
       A claimant’s RFC is “the most a claimant can still do despite his or her physical or
mental limitations.” Martise v. Astrue, 641 F.3d 909, 923 (8th Cir. 2011) (quotations
omitted); see also 20 C.F.R. § 404.1545(a)(1) (stating that a claimant’s “residual
functional capacity is the most [she] can still do despite [her] limitations”). The ALJ is
required to “determine the claimant’s RFC based on all relevant evidence, including
medical records, observations of treating physicians and others, and claimant’s own
descriptions of [her] limitations.” Papesh v. Colvin, 786 F.3d 1126, 1131 (8th Cir. 2015)
(quotations omitted).

                                             4
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 5 of 23




                                        ANALYSIS

I.     Standard of Review

       The SSA must find a claimant disabled if the claimant is unable “to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1)(A). The claimant’s impairments must be “of such severity that [she] is not only

unable to do [her] previous work but cannot, considering [her] age, education, and work

experience, engage in any other kind of substantial gainful work which exists in the

national economy.” 42 U.S.C. § 423(d)(2)(A). The claimant bears the burden of proving

that she is entitled to disability insurance benefits under the Social Security Act. See 20

C.F.R. § 404.1512(a). Once the claimant has demonstrated that she cannot perform past

work due to a disability, “the burden of proof shifts to the Commissioner to prove, first

that the claimant retains the [RFC] to do other kinds of work, and, second that other work

exists in substantial numbers in the national economy that the claimant is able to do.”

Nevland v. Apfel, 204 F.3d 853, 857 (8th Cir. 2000) (citations omitted).

       The Commissioner’s decision is reviewed “for legal error and to ensure that the

factual findings are supported by substantial evidence” in the record as a whole. Hensley

v. Barnhart, 352 F.3d 353, 355 (8th Cir. 2003); 42 U.S.C. § 405(g). Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citations omitted);

accord Lewis v. Barnhart, 353 F.3d 642, 645 (8th Cir. 2003). This standard “allows for

                                              5
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 6 of 23




the possibility of drawing two inconsistent conclusions.” Culbertson v. Shalala, 30 F.3d

934, 939 (8th Cir. 1994) (citations omitted). If it is possible to draw inconsistent

conclusions from the record, and one of those conclusions represents the ALJ’s findings,

the ALJ’s decision must be affirmed. McNamara v. Astrue, 590 F.3d 607, 610 (8th Cir.

2010); Pearsall v. Massanarri, 274 F.3d 1211, 1217 (8th Cir. 2001) (stating that the court

must affirm even if it would have weighed the evidence differently); Young v. Apfel, 221

F.3d 1065, 1068 (8th Cir. 2000) (concluding substantial evidence in the record supporting

a contrary outcome was not enough to warrant reversal).

II.    Analysis of the ALJ’s Decision

       On appeal, Plaintiff argues that the ALJ erred in considering the credibility of

Plaintiff’s subjective complaints and in weighing medical evidence. (Doc. No. 22, Pl.’s

Mem. 3.) Specifically, Plaintiff asserts that the ALJ misrepresented the facts and

improperly discounted her subjective complaints. (Pl.’s Mem. 21–25.) Further, Plaintiff

contends that the weight given to Plaintiff’s treating physician, Dr. Mary Yee, was not

supported and the ALJ should have given Dr. Yee’s opinions more weight than the state

agency consultants, Dr. Cliff Phibbs and Dr. Kerri Chung, and psychologist

Dr. Karayusuf. (Pl.’s Mem. 15.) Plaintiff argues this error resulted in an RFC based on

state agency medical consultant opinions not supported by substantial evidence. (Pl.’s

Mem. 26–28.) For these reasons, Plaintiff believes the decision should be reversed and

benefits awarded.




                                              6
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 7 of 23




    A. The ALJ’s assessment of Plaintiff’s credibility is supported by substantial
       evidence.

       Plaintiff challenges the ALJ’s credibility analysis, arguing that the ALJ improperly

assessed the Plaintiff’s subjective complaints of symptoms regarding pain, mental

restrictions, and walking ability and misrepresented the facts in the record contrary to the

standards set forth in SSR 16-3p when he determined that such complaints were

inconsistent with the record as a whole. (Pl.’s Mem. 15–19, 23–25.)

       The Eight Circuit’s decision in Polaski v. Hecker identifies factors that the ALJ

must consider in evaluating a claimant’s subjective complaints. 4 Polaski v. Hecker, 739

F.2d 1320, 1322 (8th Cir. 1984). In addition to objective medical evidence, the ALJ must

consider “the claimant’s prior work record, and observations made by third parties and

treating and examining physicians relating to such matters as: 1. the claimant’s daily

activities; 2. the duration, frequency and intensity of the pain; 3. precipitating and

aggravating factors; 4. dosage, effectiveness and side effects of medication; [and]

5. functional restrictions.” Id. The ALJ is not required to discuss each factor individually

or in depth. See Dunahoo v. Apfel, 214 F.3d 1033, 1038 (8th Cir. 2001) (“If the ALJ

discredits a claimant’s credibility and gives a good reason for doing so, we will defer to


4
        These factors are codified at both 20 C.F.R. § 404.1529(c)(3) and 20 C.F.R.
§ 416.929(c)(3). The factors include (1) daily activities; (2) the location, duration,
frequency, and intensity of pain or other symptoms; (3) factors that precipitate and
aggravate the symptoms; (4) the type, dosage, effectiveness, and side effects of any
medication an individual takes or has taken to alleviate pain or other symptoms;
(5) treatment, other than medication, an individual receives or has received for relief of
pain or other symptoms; (6) any measures other than treatment an individual uses or has
used to relieve pain or other symptoms; and (7) any other factors concerning an
individual’s functional limitations and restrictions due to pain or other symptoms.
                                              7
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 8 of 23




its judgment even if every factor is not discussed in depth.”); see also Hanson v. Colvin,

No. 12-cv-961 (TNL), 2013 WL 4811067, at *16 (D. Minn. Sept. 9, 2013) (“While the

ALJ must consider the above factors, the ALJ need not discuss each one individually

. . . .”). As a general matter, credibility determinations “are the province of the ALJ,” and

the Court will defer to the ALJ’s decision “as long as ‘good reasons and substantial

evidence’ support the ALJ’s evaluation of credibility.” Julin v. Colvin, 826 F.3d 1082,

1086 (8th Cir. 2016) (quoting Guilliams v. Barnhart, 393 F.3d 798, 801 (8th Cir. 2005)).

       Plaintiff described significant pain in her low back and knees that progressed to

numbness and weakness in addition to mental impairments including depression, PTSD,

and hallucinations. (Tr. 27.) Using a two-step analysis, the ALJ found that the

impairments as described by Plaintiff could reasonably cause the alleged symptoms, but

the ALJ determined that Plaintiff’s “statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence

and other evidence in the record . . . .” (Tr. 27–28.)

       The ALJ properly evaluated Plaintiff’s credibility and supported his determination

with substantial evidence in the record. The ALJ expressly noted that his credibility

determination was made based on the requirements of 20 C.F.R. § 404.1529, which

includes the Polaski factors. (Tr. 20–21.) Specifically, the ALJ considered and pointed

out inconsistencies relating to objective clinical findings and treatment history from

Plaintiff’s physical and mental examinations, considered her response to medication and

treatment, her daily activities, as well as lack of more intensive treatment and lack of

compliance with conservative treatment. (Tr. 20–26.)

                                              8
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 9 of 23




       The ALJ thoroughly considered Plaintiff’s history of back pain and knee pain

including symptoms of weakness and numbness. (Tr. 27.) The ALJ determined that

Plaintiff’s objective medical exams did not align with her subjective complaints based not

only on Dr. Yee’s records but also specialist notes and other materials in the record.

(Tr. 28.) For example, Plaintiff reported “bone to bone” knee contact and the requirement

of many surgeries. (Tr. 28.) The medical record, however, includes an x-ray showing

only mild degenerative changes. (Tr. 28.) Plaintiff also reported the need for surgery;

however, Summit Orthopedic advised that she was not a candidate for surgery, and the

only surgery on the record was a hysterectomy in 2015. (Tr. 454, 506, 639.)

       Examinations “consistently reflected generally normal findings, including normal

gait, coordination, strength, tone, and power.” (Tr. 22, 446, 448, 534, 570, 575, 596.)

Pain was regularly described as stable and at times no pain was recorded on visits.

(Tr. 631, 651.) In two visits, in 2017 and 2018, providers found Plaintiff’s symptoms

likely secondary to poor effort. (Tr. 438, 444.) The ALJ found that although Plaintiff

subjectively reported pain and weakness, musculoskeletal and neurology exams did not

always support that. (Tr. 670–71, 681, 719.) The ALJ explained that symptoms of

Plaintiff’s reported severity would typically be supported by “more objective data such as

MRI or x-ray evidence.” (Tr. 34.)

       Plaintiff also testified to always using a cane or walker. There are notations that

state that Plaintiff walked with a cane at baseline and had an antalgic gait; however,

providers inconsistently reported about this. (Tr. 446, 448, 498, 500–01, 742, 745, 758,

778.) Voos mental health clinic reported cane usage with more consistency but noted a

                                              9
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 10 of 23




slow gait and only once recorded a limp. (Tr. 746, 748–54, 757–61, 764, 782.) While

providers inconsistently reported cane usage, the state agency consultants opined that

“MER does not support the medical requirement of a hand-held assistive device for

ambulation.” (Tr. 92, 128.) Also, while Plaintiff reported multiple falls, according to the

initial chiropractic intake form on December 20, 2017, there were no recent falls

reported. (Tr. 452.)

       The ALJ also observed that Plaintiff consistently saw improvement in symptoms

from very conservative care options including Tylenol and Motrin, cortisone injections,

chiropractic care, and non-medicinal remedies such as soaking baths. (Tr. 470, 472, 672,

683, 748, 761.) “If an impairment can be controlled by treatment or medication, it cannot

be considered disabling.” Wildman v. Astrue, 596 F.3d 959, 965 (8th Cir. 2010) (quoting

Brown v. Barnhart, 390 F.3d 535, 540 (8th Cir. 2004)). Plaintiff reported improvement

not only with medicinal remedies but also with light exercise and heat. (Tr. 437, 782.)

There are some instances where Plaintiff’s pain worsened at specific visits; however,

overall, symptoms were stable or improving without more extensive intervention.

(Tr. 378, 502, 574, 682, 756–57.) As in Julin v. Colvin, worsening symptoms at some

visits does not negate that the overall evidence shows management with medication. 826

F.3d 1082, 1087 (8th Cir. 2016) (noting that effective medication supported finding that

subjective complaints not fully credible based off all evidence). The ALJ correctly

determined that management of Plaintiff’s symptoms with conservative care weighs

against Plaintiff’s subjective complaints of pain.



                                             10
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 11 of 23




       Not only were Plaintiff’s symptoms reportedly stable or improving with minimal,

conservative care, but there were also instances of medical non-compliance cited by the

ALJ. “Inability to follow a recommended course of treatment also weighs against her

credibility.” Julin, 826 F.3d at 1087. For example, Summit Orthopedics offered and

suggested additional cortisone injections, but Plaintiff elected not to receive them even

after stating that the injections provided some relief. (Tr. 55–56.) Physical therapy was

also recommended; but Plaintiff only participated in limited physical therapy and stated

that she “only wanted to take medication.” (Tr. 365.) In addition, Plaintiff stated she did

not want to see any more specialists when Dr. Yee suggested a referral to neurology on

reports of weakness. (Tr. 680, 682.) Although Plaintiff cites financial reasons for non-

compliance, there is nothing in the record to suggest these concerns made Plaintiff unable

to receive care. 5 The ALJ correctly weighed non-compliance when determining

Plaintiff’s credibility.




5
        Inability to afford care is an explanation for non-compliance. Ricketts v. Sec’y of
Health & Human Servs., 902 F.2d 661, 664 (8th Cir. 1990) (citing Tome v. Schweiker,
724 F.2d 711, 714 (8th Cir. 1984)). However, the record reflects that non-compliance was
not due to financial strain. Plaintiff alleged not wanting to see anymore specialists not
due to cost but because she “did not want to see any specialists.” (Tr. 680.) Also, contrary
to Plaintiff’s assertion now that she did not want injections because they did not help, she
testified that they provided relief for a period of time without any side effects. (Tr. 55,
639.) Additionally, there were calls from the insurance company that Plaintiff claims
were for bill collection; but there is also some evidence in the record to suggest it was for
clarification about the visits for continued coverage. (Tr. 683–84.) Plaintiff had insurance
from the date of onset to present time. (Tr. 21.) And when there was an issue with
insurance, the record reflects that Dr. Yee prescribed a different medication, which
indicates that the providers were willing to work with Plaintiff for insurance coverage.
(Tr. 612.) Her insurance also offered free medical transportation. (Tr. 621.)
                                             11
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 12 of 23




       The ALJ also observed that Plaintiff’s mental health symptoms are not consistent

with the record. (Tr. 22–23.) For instance, the ALJ noted that Plaintiff’s reports of

confusion, insomnia, and inability to concentrate are not objectively reflected in the

record, and the record instead reflects that Plaintiff was awake, alert, and “oriented to

person, place, and time.” (Tr. 31, 633, 641, 651, 660, 665.) The record also reflects that

Plaintiff was observed playing board games at group therapy; but she testified she could

not concentrate or remember things. (Tr. 66, 768, 773, 786, 789.) In her examination with

Dr. Karayusuf on November 9, 2017, Plaintiff could not add 1 + 1. (Tr. 431.) This led to

some concerns with medicinal non-compliance. 6 Dr. Karayusuf noted, however, virtually

no effort on examination. (Tr. 431.)

       Plaintiff’s reports of hallucinations were also inconsistent. For example, on

December 12, 2018, the notes from Natalis Counseling Psychology state improvement

regarding hallucinations and the examination was otherwise normal. On February 5,

2019, Plaintiff reported auditory and visual hallucinations. (Tr. 560, 564, 567.) However,

Plaintiff also stated she had improvement with hallucinations when taking Abilify.

(Tr. 564, 567.) Plaintiff has taken the same or similar medication for these mental health

problems for a significant amount of time and reported improvement. (Tr. 350.) The ALJ

correctly noted that the record indicates improvement or no change in Plaintiff’s mental

health with continued therapy and medication. (Tr. 24, 722, 733, 735, 762.) This Court



6
       Plaintiff reported compliance with medication; however, the provider at Natalis
Counseling Psychology, Karien Wilson, PA, noted a potential lack of compliance.
(Tr. 561.)
                                             12
             CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 13 of 23




concludes that the inconsistencies in reporting various mental health symptoms and the

lack of additional, more severe treatment supports the ALJ’s credibility finding regarding

Plaintiff’s mental health symptoms.

       In addition, the ALJ analyzed Plaintiff’s daily activities extensively. Courts need

to examine daily activities in the context of credibility. Whitman v. Colvin, 762 F.3d 701,

705 (8th Cir. 2014) (holding that because there was nothing objective to support the

severely limited daily activities and even if the daily activities were that limited, the

medical evidence did not show it was due to claimant’s diagnosis and thus was not

credible).

       Here, Plaintiff testified that her family members do all the household chores and

that she does very little, resulting in an increase of daily personal care assistant (“PCA”)

hours from 1.75 to 3 in 2019. However, the ALJ observed inadequate support for that

level of restriction. (Tr. 32, 555, 558.) Plaintiff also testified that she has not gone to the

grocery store since 2016. However, on September 27, 2017, Plaintiff reported driving to

the grocery store when needed and spending up to two and a half hours shopping, once a

week. (Tr. 62, 322.) In that same report, Plaintiff asserted that she could walk less than

half a block before needing to take a break. (Tr. 324.) And Plaintiff stated she was able to

stand only for two to three minutes at a time. (Tr. 60, 63–64.) Plaintiff reported inability

to walk at all, but also reported walking around the house at times and walking with her

husband. In addition, the record reflects Plaintiff did at times participate in light exercise

and stretching in group therapy for pain management. (Tr. 649, 748, 777, 781–82.) On

December 22, 2017, Plaintiff even listed “outdoors” and “walking” as hobbies on a

                                               13
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 14 of 23




Natalis Counseling Psychology form. (Tr. 597.) Further, Dr. Yee prescribed a walker for

Plaintiff on December 6, 2018, due to increased weakness when “walking quickly,”

which contradicts Plaintiff’s testimony that she cannot walk very much or without

support. (Tr. 59, 693.) Therefore, after review of the record, the Court concludes that

while Plaintiff reported severe restrictions in daily activities, the record reflects

inconsistencies with Plaintiff’s reports. Overall, the record supports the ALJ finding

Plaintiff’s claims less credible.

       Regarding the remainder of the Polaski factors, Plaintiff argues that the ALJ failed

to consider the duration, frequency, and intensity of Plaintiff’s condition, any

precipitating and aggravating factors, and any functional restrictions that Plaintiff

experiences in daily life. However, as explained above, the ALJ is not required to

explicitly address each Polaski factor in the credibility finding. Milam v. Colvin, 797 F.3d

978, 984 (8th Cir. 2015) (citing Strongson v. Barnhart, 361 F.3d 1066, 1072 (8th Cir.

2004)). Because the ALJ reviewed and discussed substantial evidence in the record when

considering Plaintiff’s subjective complaints, and because the ALJ gave sufficient

reasons for discounting Plaintiff’s complaints considering the Polanski factors, this Court

must defer to the ALJ’s credibility determination. See Gonzales v. Barnhart, 465 F.3d

890, 895–96 (8th Cir. 2006).

   B. The ALJ’s RFC determination is supported.

       Plaintiff argues that the ALJ improperly discounted the opinion of Plaintiff’s

treating physician Dr. Mary Yee, which included a recommendation that Plaintiff be

limited to sedentary restrictions, including only walking/standing for two out of eight

                                              14
             CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 15 of 23




hours a day. (Pl’s. Mem. 25–26.) Plaintiff also argues that had more weight been given to

Dr. Yee and Plaintiff’s subjective complaints, there would have been a sedentary RFC

and a finding that Plaintiff is disabled. (Pl.’s Mem. 15–16.) Although Dr. Yee is a treating

physician, “an ALJ will not defer or give any specific evidentiary weight, including

controlling weight, to any medical opinion(s) or prior administrative medical finding(s),

including those from [a plaintiff’s] medical sources.” 20 C.F.R. § 404.1520c. 7 The ALJ

must instead consider the supportability and consistency of medical opinions and may

consider the relationship with the claimant, specialization, and other factors. 20 C.F.R.

§ 404.1520c; see also Fatuma A. v. Saul, No. 19-cv-3160 (WMW/LIB), 2021 WL

616522, at *5 (D. Minn. Jan. 26, 2021) (holding that the only two factors the ALJ must

discuss are supportability and consistency and may consider others but is not required to

do so).

          Plaintiff argues that Dr. Yee’s opinion should have been granted controlling

weight as the treating physician. As just explained, that standard does not apply to the

circumstances of this case. 20 C.F.R. § 404.1520c; see also Coffman v. Comm’r Soc. Sec.

Admin., No 2:19-04208-CV-RK, 2020 WL 7033962, at *2 (W.D. Mo. Nov. 30, 2020)

(holding that this argument fails due to new regulations). Here, the SSA regulations

require that the ALJ must explain “how the two most important factors, supportability

and consistency, were considered.” 20 C.F.R. § 404.1520c(b)(2).



7
       Since Plaintiff’s claim was filed after March 27, 2017, § 404.1527 does not apply
because § 404.1520c supersedes any previous statutory requirements. 20 C.F.R.
§ 404.1520c.
                                              15
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 16 of 23




       In his decision, the ALJ explained that he provided less weight to Dr. Yee’s

opinion because, although it matched Plaintiff’s subjective complaints (which were

internally inconsistent and inconsistent with the record evidence), it was not supported by

objective medical evidence. (Tr. 34.) On January 23, 2018, Dr. Yee filled out an RFC

determination form where she described both mental and physical impairments for

Plaintiff. (Tr. 441–43.) On this form, Dr. Yee indicated that Plaintiff would only be able

to stand/walk and sit for two hours out of an eight-hour day, would be off task for 25% of

the day, and would have no ability to lift over 10 pounds, along with many postural

limitations including the use of a cane for ambulation. (Tr. 441–43.) Additionally,

Dr. Yee described Plaintiff as unable to do any daily activities and having no good days.

(Tr. 441–43.) Approximately two years later, in a letter to Plaintiff’s attorney dated

January 3, 2020, Dr. Yee described Plaintiff as unable to work due to knee pain and right

sided numbness and weakness without any specific time limitations. (Tr. 7.) Although

Dr. Yee noted other health issues Plaintiff experiences, those were not provided as

reasons Plaintiff would be unable to work. (Tr. 7.) For instance, Dr. Yee did not note

back pain or mental health concerns as limitations to work ability and did not describe the

need for a cane or walker to ambulate. (Tr. 7.)

       Dr. Yee noted joint pain in both the RFC assessment and the letter to Plaintiff’s

attorney; however, the level of restriction provided by Dr. Yee based on joint pain is not

supported by the objective evidence and the record reflects significant inconsistencies.

(Tr. 7, 441–43.) In 2017, Dr. Yee noted that Plaintiff complained of worsening pain and

“bone on bone contact” in her knees. (Tr. 54, 370.) But this was not supported by an x-

                                             16
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 17 of 23




ray taken at that time that showed normal knee joints apart from some mild crepitus.

(Tr. 372.) On August 14, 2017, Dr. Yee noted Plaintiff’s concern about low back and

knee pain, but the same medical record stated Plaintiff had no current pain and her

straight leg raises were negative and her strength and reflexes tested normal. (Tr. 426–

27.) In addition, a note from Plaintiff’s specialist at Summit Orthopedics indicated no

change in the lumbar spine from August 21, 2017 to April 13, 2018. (Tr. 444.) Further, in

medical visits with Dr. Yee for other ailments, Plaintiff did not report joint pain even

when low back pain was listed as a current issue. (Tr. 422, 427, 650–51.) At one visit, the

back, shoulder, and head pain was described as only having lasted one week with no

mention of knee pain. (Tr. 636–37.) The ALJ correctly examined these inconsistencies

between Dr. Yee’s opinions and the treatment records regarding joint pain.

       The ALJ also examined the treatment Plaintiff received and determined that the

conservative treatment plan with positive results contradicted Dr. Yee’s opinion that

Plaintiff had debilitating joint pain that would result in the movement restrictions she

provided or in an inability to work. (Tr. 28.) The record reflects that Plaintiff reported

some improvement in both physical and mental symptoms from medicine, injections,

non-medicinal remedies, and chiropractic care. (Tr. 683.) Improvement in pain was also

described in regular chiropractic notes dated January 3, 2018 to July 11, 2018, with only

a few instances of worsening pain which were relieved by treatment. (Tr. 460, 462, 464,

466, 468, 470, 472, 474, 476, 478, 480, 482, 484.)

       Plaintiff contends that the ALJ failed to acknowledge Dr. Yee’s notes reflecting

that Plaintiff had worsening pain and newly developed, disabling weakness and

                                             17
           CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 18 of 23




numbness after the initial application for disability benefits. (Pl.’s Mem. 28.) Dr. Yee

reported weakness as a reason Plaintiff would be unable to work as of January 3, 2020, in

her letter to Plaintiff’s attorney. (Tr. 7.) It is evident from the ALJ’s decision, however,

that the ALJ considered these notes by Dr. Yee but found no substantial, objective

evidence to support these worsening conditions. (Tr. 33.) 8 Further, Plaintiff saw

improvement in weakness symptoms with limited chiropractic care. (Tr. 682.) The ALJ

did not fail to evaluate Dr. Yee’s comments about worsening weakness; instead, the ALJ

stated that “findings were quite limited” with respect to weakness and indicated there was

some doubt about whether the weakness was “secondary to poor effort” as Plaintiff was

found to have normal gait on many occasions and normal strength with negative straight

leg raises. (Tr. 29.)

       Plaintiff also argues that the ALJ’s “explicit rejection of sedentary level

restrictions—including standing/walking restrictions and use of a walker or cane for

ambulation—is not supported by substantial evidence” and that the need for the walker

“clearly preclude[s] standing and/or walking for 6 hours of an 8-hour day.” (Pl. Mem. 16,



8
       For example, Dr. Yee noted weakness in Plaintiff’s lower right extremity and
referred Plaintiff to neurology due to concern for stroke on August 5, 2018, while also
indicating normal strength and reflexes. (Tr. 670.) Before the referral to neurology could
be scheduled, additional visit notes and information was needed as Plaintiff’s symptoms
alone did not warrant further screening. (Tr. 675.) Plaintiff did receive screening from
neurology but everything came back normal and they advised Plaintiff to take a baby
aspirin, which Plaintiff took once and stopped due to a stomach ache with no further
complications. (Tr. 672–75.) Additionally, during this time of reported weakness,
Plaintiff’s mental health provider, Karien Wilson, PA, at Natalis Counseling Psychology
frequently noted “normal gait and stance” and intermittently noted the use of a single
point cane. (Tr. 561, 564, 567, 570, 573, 576, 597, 582, 584, 586, 593.)
                                              18
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 19 of 23




18.) Dr. Yee prescribed a walker to Plaintiff after a PCA assessor noted that Plaintiff

feels weakness in her right leg when walking fast. (Tr. 691–93.) As stated above, the

walker was prescribed based only on Plaintiff’s subjective complaints, which the ALJ

deemed incredulous as the notes for Plaintiff’s general physical examination at that time

state she was “well developed, well nourished, [and] in no acute distress,” and normal

neurology results that note no objective explanation for Plaintiff’s weakness. (Tr. 29, 692,

719.) When a treating physician’s opinion relies on subjective complaints that are not

fully credible, the treating physician’s opinion need not be given controlling weight. 9

Vance v. Berryhill, 860 F.3d 1114, 1120 (8th Cir. 2017). The ALJ correctly utilized this

information when examining the supportability of Dr. Yee’s opinions. Because Plaintiff’s

subjective complaints about needing the use of a walker are not supported by medical

evidence in the record, and are inconsistent with her medical examinations and findings,

the ALJ’s decision to not give weight to Dr. Yee’s opinion with regard to Plaintiff’s need

for a walker is supported.

       In sum, under the new regulations set forth in 20 C.F.R. § 404.1520c, the weight

given to Dr. Yee’s opinions by the ALJ is supported. There is substantial evidence in the

record, including medical evidence, showing that Dr. Yee’s opinion is not supported by

the record evidence. And Dr. Yee’s opinions are both internally inconsistent and




9
        As noted above, the controlling weight standard does not apply; however, the case
law regarding subjective complaints is instructive when determining the supportability of
a treating physician’s opinion.
                                             19
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 20 of 23




inconsistent with other medical opinions. Therefore, this Court affirms the weight given

to Dr. Yee’s opinions.

   C. The weight given to the state agency consultants is supported by substantial
      evidence.

       The state agency consultants reviewed Plaintiff’s record – on August 26, 2017 by

Dr. Kerri Chung and on November 27, 2017 by Dr. Cliff Phibbs. (Tr. 95, 128.) Included

in the initial review by Dr. Chung were the records from Regions Hospital, West Side

Community Service, and claimants work history and functional reports. (Tr. 88.) The

second review by Dr. Phibbs included all the previous records and the records from

Summit Orthopedics, the consultant exam from Dr. Karayusuf, Life Med PA and

additional notes from West Side Community Service. (Tr. 118–20.) Any records after

November 27, 2017, were not included in their review.

       Plaintiff correctly notes that typically non-examining sources have been provided

less weight and even more so if they do not have access to relevant medical records.

Wildman v. Astrue, 596 F.3d 959, 967 (8th Cir. 2010); see also McCoy v. Astrue, 648

F.3d 605, 616 (8th Cir. 2011). But under the new standards set forth for claims filed after

March 27, 2017, the ALJ need not automatically afford more weight to one medical

provider or another. 20 C.F.R. § 404.1520c. The ALJ must instead explain the weight

given to a medical opinion based on its supportability and consistency with the record. Id.

Therefore, an ALJ can afford non-examining sources great weight when supported by

substantial evidence in the record and when additional records are independently

reviewed by the ALJ. Devante D. K. v. Saul, Civ. No. 20-423 (BRT), 2021 WL 1140225,


                                            20
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 21 of 23




at *9 (D. Minn. Mar. 25, 2021). Here, the ALJ extensively reviewed the records obtained

after the state agency consultants’ opinions were provided and explained how the state

agency consultants’ opinions were supported and consistent with the objective medical

evidence in the record. 10 (Tr. 33.)

       Finding the state agency consultants’ opinions persuasive, the ALJ noted that their

restrictions were “consistent with the course of treatment and objective findings” and that

“subsequent evidence did not reflect worsening or need for further restrictions.” (Tr. 33.)

The ALJ cited a lack of imaging or diagnostic tests as evidence that Plaintiff’s condition

did not warrant additional restrictions. (Tr. 33, 378, 675, 682, 756.) Further, conservative

care without the need for more medical interventions suggests a stable, managed

condition. (Tr. 33, 378, 675, 682, 756.) The two state agency consultants’ opinions were

also consistent with each other. (Tr. 86–96, 117–34.) Because the ALJ adequately

explained how the state agency medical consultants’ opinions were supported and




10
        Plaintiff cites Noerper v. Saul, 964 F.3d 738 (8th Cir. 2020), to support her
argument that Dr. Phibbs’ opinion does not provide substantial evidence for the ALJ’s
RFC determination regarding her standing/walking limitation because it predates the
records relating to Plaintiff’s leg weakness. (Pl. Mem. 27.) In Noerper, the Court ordered
remand because the RFC was determined based on state agency consultant opinions (i.e.,
that the plaintiff could stand or walk for 6 hours in an 8-hour workday) that predated
certain medical treatment records and where there was “no reliable evidence providing a
basis for the specific conclusion[.]” Id. at 746. Here, the ALJ adequately explained why
each provider was provided specific weight and how their opinions were supported by
medical evidence and other evidence in the record. See supra at 16–19. There is no need
to further develop the record in this case. See id. (“[W]e do not suggest that an ALJ must
in all instances obtain from medical professionals a functional description that wholly
connects the dots between the severity of pain and the precise limits on a claimant’s
functionality.”).
                                             21
          CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 22 of 23




consistent with the record medical evidence, the weight provided by the ALJ to those

opinions is affirmed.

     D. The ALJ’s mental RFC is supported.

       The ALJ examined the opinion from Dr. Karayusuf, the state psychological

examiner, as well as notes from Plaintiff’s mental health provider and primary care

physician Dr. Yee when determining Plaintiff’s mental RFC. (Tr. 33.) Dr. Karayusuf

opined that Plaintiff “is able to understand, retain, and follow simple instructions. She is

able to interact with fellow workers, supervisors and the public. She is able to maintain

pace and persistence in the performance of simple, routine, repetitive, concrete, tangible

tasks.” (Tr. 432.) The ALJ explained that Dr. Karayusuf’s opinion was persuasive

because it was very thorough and consistent with conservative treatment. (Tr. 33, 67, 572,

574.) The ALJ also noted that Dr. Karayusuf is very familiar with evaluations applying

disability guidelines. (Tr. 33–34.)

       Plaintiff argues that the ALJ misrepresented the medical evidence that would have

supported a greater mental RFC restriction. (Pl. Mem. 19.) Plaintiff also argues that

Dr. Karayusuf’s opinion should not be given as much weight because of the minimal

record at the time of the evaluation. (Pl. Mem. 31.) Plaintiff’s arguments, however, are

misplaced because the ALJ actually found that Plaintiff required more behavioral and

mental limitations than were suggested by Dr. Karayusuf. (Tr. 33.) 11 As in Devante D. K.,



11
       For example, the ALJ observed how infrequently Plaintiff reported leaving the
house and thus implemented additional limitations on Plaintiff’s ability to interact with
others in a job setting. (Tr. 33.)
                                             22
            CASE 0:20-cv-00741-BRT Doc. 29 Filed 08/23/21 Page 23 of 23




the fact that the ALJ added additional limitations to the state agency psychological

consultants proposed RFC indicated the ALJ had completed a review of the entire record.

Civ. No. 20-423, 2021 WL 1140225, at *10 (D. Minn. Mar. 25, 2021). Further, the ALJ

explained the consistency and supportability of Dr. Karayusuf’s opinion and substantial

evidence supported it as well, satisfying the statutory requirements and requiring

deference.

       Because the medical opinions were correctly weighed and the credibility

determination adequately supported by the ALJ, the ALJ’s decision must be affirmed.

                                         ORDER

       Based on the foregoing, and all the files, records, and proceedings herein,

IT IS HEREBY RECOMMENDED that:

       1.      Plaintiff’s Motion for Summary Judgment (Doc. No. 21) is DENIED; and

       2.      Defendant’s Motion for Summary Judgment (Doc. No. 23) is GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.



Date: August 23, 2021                                   _s/ Becky R. Thorson_________
                                                        BECKY R. THORSON
                                                        United States Magistrate Judge




                                            23
